Appeal by the administratrices of decedent’s estate from a decree of the Albany County Surrogate’s Court fixing the fees of the attorneys for the administratrices at $9,200, and directing the payment of that sum. The estate amounted to $267,278.34. This figure includes the real estate at the assessed valuation. Appellants argue that the value of the real estate as fixed by the Albany city assessors was three times its actual value. The value of the real property in the estate of an intestate is of little interest in determining the amount that should be paid the administrator’s attorneys. In this case, however, considerable work was done by the attorneys in securing an adjustment and reduction of the accrued taxes on the real estate. This affected the personal estate. There was more than $150,000 of personal property in the estate. Three experts on the value of attorneys’ services were sworn. Two stated the value of the services at considerably more than the amount *869fixed by the surrogate; the other, called on behalf of the appellants, fixed the value of the services at $5,000. The evidence sustains the finding made by the surrogate. No question is raised as to the form of the decree which directs payment of the fee from two designated bank accounts which seem, from the form of the decree, to have been impounded to provide the funds from which this payment could be made. Decree unanimously affirmed, with costs and disbursements to respondent payable out of the estate. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.